RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1813-15T4


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Petitioner-Respondent,

v.

T.F.,

     Respondent-Appellant.
___________________________________________________________

              Submitted April 3, 2017 – Decided April 27, 2017

              Before Judges Haas and Currier.

              On appeal from the Department of Children and
              Families, Division of Child Protection and
              Permanency.

              T.F., appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel; Joann
              M. Corsetto, Deputy Attorney General, on the
              brief).

PER CURIAM

        Defendant T.F. appeals from the final agency decision of

petitioner, New Jersey Division of Child Protection and Permanency
(Division), that upheld the substantiated finding of abuse and

neglect.    We affirm.

      The Division received a referral that eight-year-old S.B.

(Susan)1 had told her classmates that her mother, T.F., had struck

her with a belt and phone cord.     A Division caseworker went to the

school, where she spoke with Susan and observed the bruising on

her stomach, legs, back, and buttocks.        Susan said she had been

whipped by her mother after receiving a bad grade on a test.             She

also said it was not the first time her mother had hit her with

an object.    When defendant arrived at the school that afternoon,

she admitted that she had beaten Susan for her bad behavior at

school, and that she had previously inflicted corporal punishment

on   her   daughter.     The   caseworker   noted    that    defendant   was

unremorseful and without empathy for her child.

      As a result of the conceded beatings and observed bruising

on Susan, the Division determined the child was in immediate and/or

impending danger of serious harm.       Susan's father agreed to care

for his daughter, and defendant acquiesced to a safety protection

plan, parenting skills training, and a psychological evaluation.

      In February 2011, the Division presented a verified complaint

for the care, custody, and supervision of Susan.            The family part


1  We use initials        and    pseudonyms    for    the     purposes     of
confidentiality.

                                    2                               A-1813-15T4
judge denied the complaint, finding that removal of the child was

not necessary to avoid a risk to Susan's health or safety.                     The

judge continued physical custody with Susan's father as she was

already living with him.              He did not find the circumstances

required the removal of the child from her parents.             Defendant was

granted liberal visitation as agreed to by both parents.

      Defendant was subsequently charged with fourth-degree child

abuse, in violation of N.J.S.A. 9:6-1, as a result of these events.

She successfully completed the required parenting training program

and underwent a psychological evaluation.

      In March, Susan's father moved out of state and custody of

the   child    was   returned    to    defendant.       Susan   and   defendant

participated in individual and family therapy; defendant also

attended anger management classes.           The Division closed its file

in March 2012.

      As a result of these events, defendant was substantiated for

physical abuse under N.J.S.A. 9:6-8.11. Defendant appealed the

findings but was advised that in light of the ongoing family part

and criminal litigation concerning this matter, her appeal was not

yet ripe.      Once the court cases were resolved, defendant could

pursue her appeal.

      Defendant completed pre-trial intervention and her criminal

charge   was   dismissed   and    later     expunged.      In   January     2015,

                                        3                                 A-1813-15T4
defendant   requested      an    administrative    hearing    to    appeal     the

substantiated finding of physical abuse.               The Division submitted

a motion for summary disposition to which defendant responded; she

did not contest the underlying facts of the case.                 On October 7,

2015, the Division issued a final agency decision granting the

motion for summary disposition and affirming the substantiated

finding of physical abuse.

      The standard of review that applies in an appeal from a state

agency decision is well established.               "Judicial review of an

agency's final decision is generally limited to a determination

of whether the decision is arbitrary, capricious, or unreasonable

or lacks fair support in the record."             Caminiti v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 431 N.J. Super. 1, 14 (App. Div.

2013) (citing Hemsey v. Bd. of Trs., Police & Firemen's Ret. Sys.,

198 N.J. 215, 223-24 (2009)).               In reviewing an administrative

decision, we ordinarily recognize the agency's expertise in its

particular field.        Ibid.   We will not substitute our judgment for

the   agency's    even    though   we   might   have    reached     a   different

conclusion.      In re Stallworth, 208 N.J. 182, 194 (2011); see also

In re Taylor, 158 N.J. 644, 656 (1999) (discussing the narrow

appellate standard of review for administrative matters).

      N.J.S.A.     9:6-8.21(c)      provides     in     pertinent       part   the

definition of an abused or neglected child as follows:

                                        4                                 A-1813-15T4
           "Abused or neglected child" means a child less
           than 18 years of age . . . whose physical,
           mental, or emotional condition has been
           impaired or is in imminent danger of becoming
           impaired as the result of the failure of his
           parent or guardian, as herein defined, to
           exercise a minimum degree of care . . . by
           unreasonably inflicting or allowing to be
           inflicted harm, or substantial risk thereof,
           including the infliction of excessive corporal
           punishment; or by any other acts of a
           similarly serious nature requiring the aid of
           the court.

      Excessive corporal punishment is child abuse.           We addressed

when such punishment may be deemed excessive in DYFS v. K.A, 413
N.J. Super. 504 (App. Div.), certif. granted, 204 N.J. 40 (2010).

We explained that "a single incident of violence against a child

may be sufficient to constitute excessive corporal punishment" and

advised that the circumstances presented in each case must be

examined   in    a     determination   of    whether   excessive    corporal

punishment was used.        Id. at 511-12.    We confirmed again in DYFS

v. S.H., 439 N.J. Super. 137 (App. Div.), certif. denied, 222 N.J.
16   (2015),    that   an   isolated   incident   of   physical    injury    is

sufficient to establish abuse or neglect.

      In her brief, defendant states that after learning that Susan

had misbehaved in school, she "[struck] [the child] once with a

phone cord then decided to use a belt because it . . . required

more force."     Susan had numerous bruises on her body as a result

of the whipping.

                                       5                              A-1813-15T4
     We   are    satisfied   that   the    decision   of   the   Division

substantiating defendant for physical abuse was supported by the

credible evidence presented to it.        Defendant has never contested

the factual underpinnings of the incident; she only disagrees with

the substantiated finding.     Her actions constituted a failure to

exercise a minimum degree of care in violation of N.J.S.A. 8:21-

(c)(4)(b), and therefore, we affirm the Division's decision.

     Affirmed.




                                    6                             A-1813-15T4